Name: 2010/251/: Council Decision of 31Ã March 2010 appointing a member of the Court of Auditors
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 2010-05-04

 4.5.2010 EN Official Journal of the European Union L 111/19 COUNCIL DECISION of 31 March 2010 appointing a member of the Court of Auditors (2010/251/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 286(5) thereof, Having regard to the proposal of the Irish Government, Having regard to the opinion of the European Parliament, Whereas: (1) The term of office of Ms MÃ ¡ire GEOGHEGAN-QUINN was renewed for the period from 1 March 2006 to 29 February 2012 by Council Decision of 23 January 2006 (1). (2) By letter of 8 February 2010 addressed to the President of the Council, Ms MÃ ¡ire GEOGHEGAN-QUINN presented her resignation as Member of the Court of Auditors. (3) Following her resignation, it is necessary for a successor to be appointed for the remainder of her term, HAS ADOPTED THIS DECISION: Article 1 Mr Eoin O'SHEA is hereby appointed a member of the Court of Auditors for the remainder of the term of office of Ms MÃ ¡ire GEOGHEGAN-QUINN, which runs until 29 February 2012. Article 2 This Decision shall enter into force on the day of its adoption. Done at Brussels, 31 March 2010. For the Council The President A. PÃ REZ RUBALCABA (1) OJ L 22, 26.1.2006, p. 51.